Exhibit 99.1 UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF GEORGIA NEWNAN DIVISION } CASE NUMBER } 02-10835 } The NewPower Company, et. al. } JUDGE W. Homer Drake, Jr. } DEBTORS } CHAPTER 11 DEBTOR'S MONTHLY FINANCIAL REPORTS (BUSINESS) FOR THE PERIOD FROM7/31/2007 to 8/31/2007 Comes now the above-named debtor and files its Periodic Financial Reports in accordance with the Guidelines established by the United States Trustee and FRBP 2015. Paul Ferdinands Attorney for Debtor Debtor's Address Attorney's Address and Phone Number and Phone Number P.O. Box 17296 191 Peachtree St. Stamford, Ct 06907 Atlanta, GA 30303 Tel: (203) 329-8412 Tel: (404) 572-4600 NewPower Holdings, Inc. Case Number:02-10835 Post Petition Totals For Period from July 31,2007 - August 31, 2007 Opening Cash Balance -7/31/07 $1,722 Inflows: Customer Collections Collateral Returned -Sureties -SecurityDeposits Sale Proceeds/Interest Income/Other 4 Total Inflows 4 Distribution of Outflows Outflows: NewPower The NewPower Post Petition: Holdings, Inc. Company Professionals - Bankruptcy 10 10 Consulting Fees Lockbox Fees 0 0 Supplies & Misc Rent 2 2 Insurance Utilities (Heat, Hydro, Phone, etc.) 0 0 Payroll (inlcuding tax payments & fees) 35 35 T&E Reimbursements State Tax Payments Distribution to Equity Total Outflows 47 47 Net Cash Flows (43) Closing Cash Balance $1,679 Amount of Cash Balance inReserve for Classes 8 -12 Attachment 1 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Receivable Aging and Reconciliation For Period from July 31,2007 - August 31, 2007 Amounts in $000's Accounts Receivable at Petition Date: $75,200 Beginning of Month Balance*- Gross $ 13,476 (per 7/31/07 G/L) PLUS:Current Month New Billings - LESS:Collections During the Month - End of Month Balance - Gross $13,476 (per 8/31/07 G/L) Allowance for Doubtful Accounts (13,476) End of Month Balance - Net of Allowance $ - Note: The accounts receivable aging below relates only to deliveries to customers subsequent to the June 11, 2002 petition date. AR Aging for Post Petition Receivables Current > 30 days > 60 days Total $- $- $111 $111 Attachment 2 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Payable and Secured Payments Report For Period from July 31,2007 - August 31, 2007 Amounts in $000's See attached System Generated A/P reports as of 8/31/2007 (Attachments 2A and 2B). Beginning of Period Balance $83 (per 7/31/07 G/L) PLUS:New Indebtedness Incurred 7 LESS:Amounts Paid on A/P& taxes (31) End of Month Balance $59 (per 8/31/07 G/L) Exhibit 2A The New Power Company Vendor Balance Detail As of August 31, 2006 Type Date Amount Balance Archivesone 0.00 Bill 08/16/2007 494.34 494.34 Bill Pmt -Check 08/16/2007 -494.34 0.00 Total Archivesone 0.00 0.00 AT&T 0.00 Bill 08/16/2007 41.30 41.30 Bill Pmt -Check 08/16/2007 -41.30 0.00 Total AT&T 0.00 0.00 epiq Systems 0.00 Bill 08/16/2007 392.16 392.16 Bill Pmt -Check 08/16/2007 -392.16 0.00 Total epiq Systems 0.00 0.00 Kaster Moving Co. Inc. 0.00 Bill 08/16/2007 82.50 82.50 Bill Pmt -Check 08/16/2007 -82.50 0.00 Total Kaster Moving Co. Inc. 0.00 0.00 King and Spalding 0.00 Bill 08/16/2007 993.00 993.00 Bill Pmt -Check 08/16/2007 -993.00 0.00 Total King and Spalding 0.00 0.00 Sidley Austin Brown & Wood 0.00 Bill 08/16/2007 4,904.40 4,904.40 Bill Pmt -Check 08/16/2007 -4,904.40 0.00 Total Sidley Austin Brown & Wood 0.00 0.00 US Postal Service 0.00 Bill 08/16/2007 236.00 236.00 Bill Pmt -Check 08/16/2007 -236.00 0.00 Total US Postal Service 0.00 0.00 TOTAL 0.00 0.00 7143.7 -7143.7 Exhibit 2B The New Power Company Unpaid Vendor Detail As of August 31, 2006 Name Balance Franchise Tax Liability 55,465.00 Payroll Tax Liablility 3,215.12 58,680.12 Attachment 3 NewPower Holdings, Inc. Case Number: 02-10835 Inventroy and Fixed Assets Report For Period from July 31,2007 - August 31, 2007 Amounts in $000's Inventory Report Inventory Balance at Petition Date $15,587 Inventory at Beginning of Period $ - (per 7/31/07 G/L) PLUS:Inventrory Purchased - LESS:Inventory Used or Sold - End of Month Balance $ - (per 8/31/07 G/L) Inventory is generally costed at the lower of cost or market.By the end of July 2002 we had sold all of our gas inventory either to retail customers or financial buyers as part of our asset sales. Fixed Asset Report Book Value at Petition Date $ ,238 Our fixed assets at petition date consisted of office furniture and equipment.These assets were transferred to our lessor in June 2002 as part of the settlement of our lease obligation. Fixed Assets at Beginning of Period $ - Less:Depreciation Expense - Less:Dispositions - Add:Purchases - Fixed Assets at End of Period $ - Attachment 4Page 1 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 8/01/2007-8/31/2007 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Concentration Account Account Number: Purpose of Account: Concentration Account Beginning Balance $ 589,624.18 Total Deposits $ 3,684.47 Total Payments $ 22,179.27 Closing Balance $ 571,129.38 Service Charges $151.41 First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4Page2of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 8/01/2007-8/31/2007 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Account Number: Purpose of Account: Money Market Beginning Balance $1,153,085.62 Total Deposits $ 1,969.14 Interest Income Total Payments $26,210.96 Payroll Taxes Closing Balance $1,128,843.80 Service Charges $ - First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4Page3 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 8/01/2007-8/31/2007 Name of Bank: JP Morgan Chase Branch: Syracuse, NY Account Name: The New Power Company Account Number: Purpose of Account: Controlled Disbursements (A/P) Beginning Balance $0.00 Total Deposits $22,027.86 Total Payments $22,027.86 Closing Balance $0.00 Service Charges N/A First Check issued this Period 201093 Last Check issued this Period 201101 Total # of checks issued this Period 9 Attachment 4Page4 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 8/01/2007-8/31/2007 Name of Bank: JP Morgan Chase Branch: New YorkABA # 021000021 Account Name: The New Power Company Reserve Account Account Number: Purpose of Account: Reserve for Shareholder Distributions Attachment 4Page5 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 8/01/2007-8/31/2007 Name of Bank: JP Morgan Chase Branch: Syracuse, NY Account Name: NewPower Holdings, Inc. - Refund Disbursement A/C Account Number: Purpose of Account: Controlled Disbursements (Customer Refunds) Beginning Balance $0.00 Total Deposits $0.00 Total Payments $0.00 Closing Balance $0.00 Service Charges N/A First Check issued this Period NA Last Check issued this Period NA Total # of checks issued this Period NA ACCOUNT CLOSED Attachment 4Page6 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 8/01/2007-8/31/2007 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: NewPower ACH Account Account Number: Purpose of Account: ACH (T&E) Beginning Balance $0.00 Total Deposits $0.00 Total Payments $0.00 Closing Balance $0.00 Service Charges N/A First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A ACCOUNT CLOSED Attachment 4Page7 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 8/01/2007-8/31/2007 Name of Bank: First Union/ Wachovia Branch: Herndon, VAABA # 051400549 Account Name: The New Power Company Account Number: Purpose of Account: Natural Gas Collections Beginning Balance $0.00 Total Deposits $0.00 Total Payments $0.00 Closing Balance $0.00 Service Charges N/A First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A ACCOUNT CLOSED Attachment 4Page8 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 8/01/2007-8/31/2007 Name of Bank: First Union/ Wachovia Branch: Charlotte, NC ABA # 053000219 Account Name: The New Power Company Account Number: Purpose of Account: Power/ IBM Collections Beginning Balance $0.00 Total Deposits $0.00 Total Payments $0.00 Closing Balance $0.00 Service Charges $0.00 First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A ACCOUNT CLOSED Attachment 4Page9 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 8/01/2007-8/31/2007 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: NewPower Holdings, Inc. - Payroll Account Account Number: Purpose of Account: Payroll Beginning Balance $0.00 Total Deposits $0.00 Total Payments $0.00 Closing Balance $0.00 Service Charges N/A First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A ACCOUNT CLOSED Attachment 4Page10 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 8/01/2007-8/31/2007 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: NewPower Enron Segregated A/C Account Number: Purpose of Account: Concentration Account Beginning Balance $0.00 Total Deposits $0.00 Total Payments $0.00 Closing Balance $0.00 Service Charges N/A First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A ACCOUNT CLOSED Attachment 4Page11 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 8/01/2007-8/31/2007 Name of Bank: Royal Bank of Canada Branch: Ontario Transit # 00192 Account Name: The New Power Company Account Number: Purpose of Account: CAN$ Operating A/C Beginning Balance $0.00 CAN$ Total Deposits Total Payments $0.00 Closing Balance $0.00 Service Charges $- First Check issued this Period NA Last Check issued this Period NA Total # of checks issued this Period 0 ACCOUNT CLOSED Attachment 4Page12 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 8/01/2007-8/31/2007 Name of Bank: First Union/ Wachovia Branch: Charlotte, NC ABA # 053000219 Account Name: The New Power Company Account Number: Purpose of Account: Power/AES Collections Beginning Balance $0.00 Total Deposits $0.00 Total Payments $0.00 Closing Balance $0.00 Service Charges N/A First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A ACCOUNT CLOSED Attachment 4Page13 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 8/01/2007-8/31/2007 Name of Bank: Royal Bank of Canada Branch: Ontario Transit # 00192 Account Name: The New Power Company Account Number: Purpose of Account: US$ A/C Beginning Balance $0.00 Total Deposits $0.00 Total Payments $0.00 Closing Balance $0.00 Service Charges N/A First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A ACCOUNT CLOSED Attachment 4Page14 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 8/01/2007-8/31/2007 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Account Number: Purpose of Account: WildCard ATM Settlement Beginning Balance $0.00 Total Deposits $0.00 Total Payments $0.00 Closing Balance $0.00 Service Charges N/A First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A ACCOUNT CLOSED Attachment 4Page15 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 8/01/2007-8/31/2007 Name of Bank: JP Morgan Chase Branch: Syracuse, NY Account Name: NewPower Holdings, Inc. Account Number: Purpose of Account: Controlled Disbursements (A/P) Beginning Balance $0.00 Total Deposits $0.00 Total Payments $0.00 Closing Balance $0.00 Service Charges N/A First Check issued this Period None Last Check issued this Period None Total # of checks issued this Period None ACCOUNT CLOSED Attachment 4Page16 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 8/01/2007-8/31/2007 Name of Bank: Credit Suisse Asset Management Branch: 466 Lexington Ave.NY, NY 10017-3140 Account Name: NewPower Holdings, Inc. Account Number: Purpose of Account: Short Term Cash Mgmt Portfolio Beginning Balance $0.00 Total Deposits $0.00 Total Payments $0.00 Closing Balance $0.00 Service Charges N/A First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A ACCOUNT CLOSED Exhibit 5 The New Power Company Check Detail August 2007 Num Date Name Original Amount 201102 08/13/2007 CT Commissioner of Revenue Services 2,995.83 wire 08/13/2007 United States Treasury 24,929.08 201103 08/15/2007 M. Patricia Foster 3,704.73 201104 08/16/2007 Kaster Moving Co. Inc. 82.50 201105 08/16/2007 Archivesone 494.34 201106 08/16/2007 King and Spalding 993.00 201107 08/16/2007 Sidley Austin Brown & Wood 4,904.40 201108 08/16/2007 epiq Systems 392.16 201109 08/16/2007 AT&T 41.30 201110 08/16/2007 US Postal Service 236.00 201113 08/29/2007 M. Patricia Foster 3,704.73 Exhibit 6 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Tax Report For Period from July 31,2007 - August 31, 2007 Amounts in $000's Taxes Paid During the Month Employment Taxes 27.9 Taxes Owed and Due Payroll Tax Liability 3.2 Exhibit 7A NewPower Holdings, Inc. Case Number: 02-10835 Summary of Officer Compensation / Summary of Personnel and Insurance Coverages For Period from July 31,2007 - August 31, 2007 Amounts in $000's Summary of Officer Compensation See supplemental attachment. Personnel Report Full Time Part Time # of Employees at beginning of period 1 # hired during the period - - # terminated/resigned during period - - # employees on payroll - end of period 0 1 # of employees on temporary consulting assignments 0 Confirmation of Insurance See supplemental attachment.* * Omitted Exhibit 7B (Supplemental) Payments made to insiders 8/01/07 - 8/31/07 Payments are in gross amts Title Amount Date Type President & CEO $ 5,208.33 8/15/2007 Salary for pay period 8/01 -8/15 $ 5,208.33 8/29/2007 Salary for pay period 8/16 -8/31 $ 10,416.67 Attachment 8 NewPower Holdings, Inc. Case Number: 02-10835 Significant Developments During Reporting Period For Period from July 31, 2007 - August 31, 2007
